Citation Nr: 0106791	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-20 419A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a Board of 
Veterans' Appeals (Board) decision dated January 22, 1998, 
which denied service connection for rheumatoid and 
osteoarthritis of the spine, and vertebral fractures, and 
denied a claim for an increased rating for service-connected 
lumbosacral strain with history of lumbar myositis, evaluated 
as 40 percent disabling.  



REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran served on active duty from January 1945 to 
January 1947.

This case arises from a motion filed directly with the Board, 
under 38 U.S.C.A. § 7111, alleging clear and unmistakable 
error in the January 22, 1998 Board decision.


FINDINGS OF FACT

1.  In a decision, dated January 22, 1998, the Board denied a 
claim of entitlement to service connection for rheumatoid and 
osteoarthritis of the spine and vertebral fractures, and 
denied a claim for an increased rating for service-connected 
lumbosacral strain with history of lumbar myositis, evaluated 
as 40 percent disabling.  


2.  The moving party has not clearly and specifically alleged 
any errors of fact or law in the January 1998 Board decision, 
nor has he pointed to any legal or factual basis for such 
allegation or stated why the result of this decision would be 
manifestly different, but for the error; he has not stated a 
viable claim of CUE in the Board decision.


CONCLUSION OF LAW

The allegations made in the moving party's September 1999 
motion for revision or reversal of the Board's January 22, 
1998 decision due to clear and unmistakable error do not 
constitute a valid claim of CUE.  38 U.S.C.A. § 7111 (West 
Supp. 1999); 38 C.F.R. § 20.1403 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a decision, dated in September 1997, the RO denied a claim 
of entitlement to service connection for rheumatoid and 
osteoarthritis of the spine and vertebral fractures, and 
denied a claim for an increased rating for service-connected 
lumbosacral strain with history of lumbar myositis, evaluated 
as 40 percent disabling.  The moving party appealed those 
decisions to the Board, which, in a decision dated January 
22, 1998, denied the moving party's claims on the merits.  

In September 1999, the moving party submitted argument which 
was construed as a motion for revision of the Board's January 
22, 1998 decision based on clear and unmistakable error 
(CUE).  

A decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  For the purposes of 
authorizing benefits, a rating or other adjudicative decision 
of the Board that constitutes a reversal or revision of a 
prior decision of the Board on the grounds of CUE has the 
same effect as if the decision had been made on the date of 
the prior decision.  Review to determine whether CUE exists 
in a case may be instituted by the Board on the Board's own 
motion or upon request of the claimant.  A request for 
revision of a decision of the Board based on CUE may be made 
at any time after that decision is made.  Such a request 
shall be submitted directly to the Board and shall be decided 
by the Board on the merits, without referral to any 
adjudicative or hearing official acting on behalf of the 
Secretary.  38 U.S.C.A. § 7111.

The Board notes that a claim of CUE is not a claim or 
application for VA benefits.  Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) of the existence of 
evidence which might complete a claimant's application for 
benefits, and the VA's duty to assist in the development of 
such claims.  38 C.F.R. § 20.1411(c) and (d).  In addition, 
neither the "benefit of the doubt" rule of 38 U.S.C.A. § 
5107(b), nor the provisions of reopening claims on the 
grounds of new and material evidence under 38 U.S.C.A. § 5108 
apply to CUE claims.  38 C.F.R. § 20.1411(a) and (b).  A CUE 
motion is not an appeal and therefore, with certain 
exceptions, it is not subject to the provisions of 38 C.F.R. 
Parts 19 and 20, which related to the processing and 
disposition of appeals.  38 C.F.R. § 20.1400.

A motion for revision of a decision based on CUE must be in 
writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable Department of Veterans Affairs file 
number; and the date of the Board of Veterans' Appeals 
decision to which the motion relates.  If the applicable 
decision involved more than one issue on appeal, the motion 
must identify the specific issue, or issues, to which the 
motion pertains.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling under this subpart.  38 C.F.R. 
§ 20.1404(a).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  
Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  The following are examples of situations that 
are not CUE:  A new medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision; the 
Secretary's failure to fulfill the duty to assist; a 
disagreement as to how the facts were weighed or evaluated; 
the otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403.

In the moving party's letter, received in September 1999 
(which was construed as his motion), he argues, "You did not 
fully consider the medical evidence under the provisions of 
paragraph 3.102 Title 38 CFR, reasonable doubt."  He further 
argues that the Board should have obtained an independent 
medical opinion as to the etiology of his claimed back 
disorders.  

The Board finds that the moving party's claim must be 
dismissed.  In this case, the moving party argues that the 
Board "did not fully consider the medical evidence."  His 
argument represents a clear-cut example of disagreement as to 
how the evidence was interpreted and evaluated, and the Board 
finds that the moving party has not pointed to any specific 
errors of fact or law in the Board decision at issue.  As 
such, his allegations do not constitute a basis for a finding 
of CUE.  See 38 C.F.R. § 20.1403(d)(3).  To the extent that 
the moving party argues that the Board's decision was CUE 
because it failed to obtain an independent medical opinion, 
the Board's decision specifically cited to 38 U.S.C.A. § 7109 
(West 1991 & Supp. 1997) (the then-current statute pertaining 
to an independent medical opinion), and the Board clearly 
determined that an independent medical opinion was not 
warranted.  The moving party has not made any specific 
allegations as to how the Board's determination that an 
independent medical opinion was not warranted amounts to an 
undebatable error, i.e., an error of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made.  

In summary, the moving party has not pointed to any specific 
errors of fact or law in the Board decision at issue.  In 
such cases, the motion is to be dismissed without prejudice.  
See D.A.V. v. Gober, 234 F.3d 682 (Fed. Cir. 2000).  


ORDER

The motion is dismissed without prejudice to re-filing.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 


